Case 5:19-bk-00822-RNO   Doc Filed 07/01/20 Entered 07/01/20 15:47:49   Desc
                         Main Document   Page 1 of 6
Case 5:19-bk-00822-RNO   Doc Filed 07/01/20 Entered 07/01/20 15:47:49   Desc
                         Main Document   Page 2 of 6
Case 5:19-bk-00822-RNO   Doc Filed 07/01/20 Entered 07/01/20 15:47:49   Desc
                         Main Document   Page 3 of 6
Case 5:19-bk-00822-RNO   Doc Filed 07/01/20 Entered 07/01/20 15:47:49   Desc
                         Main Document   Page 4 of 6
Case 5:19-bk-00822-RNO   Doc Filed 07/01/20 Entered 07/01/20 15:47:49   Desc
                         Main Document   Page 5 of 6
                           UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA
                                WILKES-BARRE DIVISION

 In Re:                                               Case No. 5:19-bk-00822-RNO

 Estelle Y. Lilly                                     Chapter 13

 Debtor.                                              Judge Robert N. Opel II

                                  CERTIFICATE OF SERVICE

I certify that on July 1, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Timothy B. Fisher, II, Debtor’s Counsel
          Donna.kau@pocono-lawyers.com

          Charles J DeHart, III, Chapter 13 Trustee
          dehartstaff@pamd13trustee.com

          Asst. U.S. Trustee, Office of the United States Trustee
          Ustpregion03.ha.ecf@usdoj.gov

I further certify that on July 1, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Estelle Y. Lilly, Debtor
          1187 Trapper Lane
          Pocono Summit, PA 18346


 Dated: July 1, 2020                                  /s/ D. Anthony Sottile
                                                      D. Anthony Sottile
                                                      Authorized Agent for Creditor
                                                      Sottile & Barile, LLC
                                                      394 Wards Corner Road, Suite 180
                                                      Loveland, OH 45140
                                                      Phone: 513.444.4100
                                                      Email: bankruptcy@sottileandbarile.com




Case 5:19-bk-00822-RNO            Doc Filed 07/01/20 Entered 07/01/20 15:47:49                 Desc
                                  Main Document   Page 6 of 6
